Citation Nr: 1528847	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to his currently service connected bilateral knee disability. 

2.  Entitlement to an increased evaluation in excess of 10 percent for a right knee disability.  

3.  Entitlement to an increased evaluation in excess of 10 percent for a left knee disability.  

4.  Entitlement to an initial evaluation for a heart disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Charles W. Boohar, Jr. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified at a hearing before the Board in October 2014.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issue of service connection for atrial fibrillation has been raised by the record in an October 2014 informal brief statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of an increased evaluation for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been shown to have a left hip disability that is causally or etiologically related to his service connected bilateral knee disability.  

2.  The Veteran's heart disability has been manifested by workload of 7 METs, fatigue, dizziness, without angina, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the left hip, secondary to service-connected bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. The criteria for an initial evaluation of 30 percent, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Code (DC) 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran has asserted entitlement to service connection for a left hip disability that was caused by his bilateral knee disability.  Specifically, at the Veteran's October 2014 Board hearing he testified that a physician told him his hip was going bad because his knees were bad, and his bad knees were causing him to not be able to walk normally.  After a careful review of the evidence, the Board finds that service connection for a left hip disability, as secondary to his bilateral knee disability, is warranted.  

The Veteran is currently service connected for bilateral severe degenerative arthritis of this the knees.  The Veteran has also been diagnosed with left hip degenerative arthritis status post arthroplasty.  

As the Veteran has been service connected for his bilateral knee disability and has a current diagnosis of a left hip disability, the remaining question is whether there is evidence showing that the Veteran's left hip disability is proximately due to or the result of his service connected bilateral knee disability or his bilateral knee disability has chronically worsened his left hip.  

As evidence to support his claim, the Veteran submitted a letter from his treating orthopedic doctor dated October 2014.  Dr. B states that he has been treating the Veteran's arthritis in his left hip since 2006.  The Veteran failed conservative treatment and subsequently underwent a left total hip arthroplasty in July 2007.  In Dr. B's opinion it is at least as likely as not that due to the Veteran's arthritis in his knees, he put more pressure on his hip and this caused him to have more advance deterioration of his hip necessitating the need for a total hip replacement.  

As such, since there is sufficient evidence in the file that the Veteran's left hip disability is proximately due to his service connected bilateral knee disability, the Board finds that service connection is warranted and the benefit of the doubt is in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating 

The Veteran asserts entitlement to an initial evaluation in excess of 10 percent for his currently service connected heart disability.  The Veteran has been diagnosed with ischemic heart disease.  He asserted at his Board hearing that his heart disability is more severe than what his current evaluation provides for and believes that not all of his symptoms were taken into consideration.  The Veteran's heart disability was evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, however, the Veteran appealed the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  For the reasons indicated below, staged ratings are appropriate in this case.

As noted above, the Veteran's heart disability was evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran underwent a VA cardiology examination in September 2011.  He was diagnosed with ischemic heart disease.  It was noted that he underwent coronary bypass surgery in February 2009 and his left ventricular function was 59% at this time.  The Veteran underwent another VA cardiology examination in October 2012; the Veteran felt that the first examiner did not consider all his symptoms.  

At the October 2012 examination, the Veteran was diagnosed with atherosclerotic cardiovascular disease, implanted cardiac pacemaker, chronic atrial fibulation, and tachy-brady syndrome.  The Veteran was on continuous medication to control his heart condition.  The examiner noted that the Veteran's chronic atrial fibrillation was not related to his service connected diagnosis of ischemic heart disease and neither was his diagnosis of tachy-brady syndrome.  Objective evidence noted that the Veteran suffered from dyspnea, left ventricular ejection fraction of 60% and METs ranging from 7-10.  There was subjective evidence from the Veteran that he suffers from shortness of breath and intermittent dizziness.  He also complained that he has to limit his activities due to low energy, dizziness, fatigue and weakness.  

At the Veteran's hearing testimony, he stated that his dizziness and shortness of breath symptoms are frequent.  He has had to limit how much he walks due to fatigue and dizziness.  He no longer able to work in the garden to tend to his weeds.  He purchased a riding mower because he was no longer able to use the push mower.  

Evaluating the evidence in light of the above rating criteria reflects that an initial evaluation in excess of 10 percent is warranted.  For the period on appeal, it is noted that the Veteran has to take continuous medication.  His symptoms include fatigue, dizziness, dyspnea, left ventricular ejection fraction of 60% and METs ranging from 7-10.  The Veteran's lay statements that he has limited his activity due to his disability are strong evidence in support of his claim even though he does not meet all the criteria for a 30 percent evaluation.  As such, a higher rating of 30 percent is warranted.  

Additional Considerations 

The Board has also considered whether the Veteran's heart disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the Board will consider whether the disability picture exhibits other related factors such as those provided by the regulation as governing norms.  The Board finds there has been no marked interference with employment or frequent hospitalization due to the Veteran's heart disability.  The Veteran's disability is being monitored closely at the VA and his private physicians.  He is on continuous medication and is able to exercise regularly.  Further, the evidence of record does not indicate that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Referral for consideration of an extraschedular rating for the Veteran's heart disability is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2011 and October 2012.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file. As such, the Board finds the duty to assist with obtaining medical records has been satisfied. 

The Board notes that the Veteran was afforded VA examinations in September 2011 and October 2012.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a left hip disability, as secondary to the Veteran's bilateral knee disability, is granted.  

An initial evaluation of 30 percent, but no greater, for a heart disability is granted, subject to the laws and regulations governing the payment of VA benefits.  


REMAND

The Veteran has asserted entitlement to an increased evaluation for his bilateral knee disability.  Both of the Veteran's left and right knees have been evaluated as 10 percent disabling.  Prior to deciding the claim on the evidence of record, the Board has determined that further development is necessary.  

At the Veteran's October 2014 hearing, he stated that his knees have become worse since his last examination.  He believes his knees have becomes unstable within the last three months.  He feels as though the cartilage is gone, he can feel bone on bone and he could fall suddenly.  Based on the Veteran's testimony, the Board finds that remand is necessary in order for a VA examiner to determine the current severity of his service connected bilateral knee disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (stating that where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted).




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to assess the current severity of his service-connected bilateral knee disability.  

2.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


